EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Molly Chen on 18 March 2021.
In the Amendments to the Claims of 03/15/2021, claims 1, 5, 6 and 16 have been replaced by the following:
1.	Compounds of formula (I):
		
    PNG
    media_image1.png
    127
    333
    media_image1.png
    Greyscale
 (I)
		in which:
		R1 is such that HOR1, obtained after cleavage of the -C(O)-OR1 bond present in formula (I), belongs to the class of fluorophores leading to an intramolecular proton transfer in an excited state, called ESIPT,
		R3 is an (C1-C4) alkyl or a hydrogen atom and R2 and R4 are bonded together and form, with the carbon and nitrogen atoms to which they are bonded, an aliphatic heterocycle which can be substituted by a water-solubilizing group,
		R5 and R6 are identical or different and represent, independently of each other, a hydrogen atom, an (C1-C4) alkyl, or an (C5-C10)aryl,
	 	R7 is selected from the group consisting of 
	 	R8 represents a hydrogen atom or amore substituents selected from the group consisting of ,alkenyl, alkynyl, cycloalkyl, aryl, hetero-aryl, heterocyclalkoxy, aryloxy, alkoxycarbonyl and aryloxycarbonyl 
or R8 represents a -D1-D2-D3 group with:
		D1 representing a triazolyl or- CH2-triazolyl group,
		D2 representing an (C1-C10) alkylene, (C1-C10) alkenylene or (C1-C10) alkynylene group, said groups possibly being interrupted  by one or more selected from the group consisting of , , and a combination of these groups,
		D3 representing a maleimidocaproyl motif, amino acid, peptide, folic acid, antibody or antibody fragment bonded to D2, by a carboxylic acid function comprised in it, forming an ester or amide bond,
	 	R9 and R’9, identical or different, represent a hydrogen atom, an electron-withdrawing group, or a -NH-C(O)-CH2-Ab group, with Ab representing an antibody,
		V represents an oxygen atom or a sulfur atom,
		X, Y and Z are such that:
		either X represents CR10, Y represents CR’10 and Z represents OR0,
		or X represents CR10, Y represents COR0 and Z represents R’10,
		or X represents CR10, Y represents a nitrogen atom and Z represents OR0,
		or X represents a nitrogen atom, Y represents COR0 and Z represents R10
with:
		R0 representing a glycosyl group bound by its anomeric carbon atom to the rest of the molecule of formula (I), and
		R10 and R’10, identical or different, representing a hydrogen atom or an electron-donating group,
in the form of a mixture of optical isomers according to all proportions, or in an optical isomer enriched form.

	5.	Compounds (I)  according to claim 1, wherein R1 is an aromatic group comprising one or more aromatic rings, which rings can comprise one or more hetero-atoms selected from the group consisting of nitrogen, oxygen, more substituents selected from the group consisting of , oalkyl, trifluoromethyl, alkenyl, alkynyl, cycloalkyl, aryl, hetero-aryl, heterocyclalkoxy, aryloxy, alkoxycarbonyl and aryloxycarbonyl 

	6.	Compounds (I) according to claim 1, wherein R1 is an aromatic group with —OR1 according to formula (A1):
		
    PNG
    media_image2.png
    149
    135
    media_image2.png
    Greyscale
(A1)
		in which:
	 	either X2 is an oxygen atom and X1 is a -NH2, -OH, -SH, (C1-C20) alkyl, (C5-C24) aryl, -O-(C1-C20) alkyl, -O-phenyl, -NH-(C1-C20) alkyl or-NH-phenyl, -S-(C1-C20) alkyl or -S-(C5-C24) aryl group, said alkyl and phenyl groups being non-substituted or substituted by one or more substituents selected from the group consisting of , oalkyl, trifluoromethyl, alkenyl, alkynyl, cycloalkyl, aryl, hetero-aryl, heterocyclalkoxy, aryloxy, alkoxycarbonyl and aryloxycarbonyl 
		Or X2 represents a nitrogen atom and is bound to X1 which then represents CH, O, S, N or, NH to form a (C5-C24) hetero-aryl, not substituted or substituted by one or more substituents selected from the group consisting of , oalkyl, trifluoromethyl, alkenyl, alkynyl, cycloalkyl, aryl, hetero-aryl, heterocyclalkoxy, aryloxy, alkoxycarbonyl and aryloxycarbonyl 
		 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
represents an (C5-C24) aryl or a (C5-C24) hetero-aryl, non-substituted or substituted by one or more substituents selected from the group consisting of , oalkyl, trifluoromethyl, alkenyl, alkynyl, cycloalkyl, aryl, hetero-aryl, heterocyclalkoxy, aryloxy, alkoxycarbonyl and aryloxycarbonyl 

	9.	Compounds (I) according to claim 1, wherein R0 is a group that is cleavable under the action of a glycosidase, selected from the group consisting of N-acetyl-β-galactosaminidase; N-acetyl-β-glucosaminidase; α-amylase ; α-arabinofuranosidase, α-arabinosidase; β-cellobiosidase;  β-chitobiosidase; α-galactosidase; β- galactosidase; α-glucosidase; β-glucosidase; β-glucuronidase; α-maltosidase; α-mannosidase; β-mannosidase; β-xylosidase; β-D-fucosidase; α-L-fucosidase, β-L-fucosidase; L-iduronidase and cellulase; and R0 is a mono-glycosylated group bound by its anomeric carbon atom, selected from the group consisting of galactosyl, glucosyl, mannosyl, gulosyl, allosyl, altrosyl, idosyl, talosyl, fucosyl, fructosyl, arabinosyl, lyxosyl, ribosyl, xylosyl, glucuronyl and N-acetyl-hexosaminyl, and a polyglycosylated group constituted of several of these monoglycosylated groups, identical or different.

	16.	Compounds (I) according to claim 1, wherein R10 and, if present, R’10 are identical and represent a hydrogen atom.

	27.	Compounds (I) according to claim 6, wherein
		 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
represents aselected from the group consisting of phenyl, 
		
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		said groups being non-substituted or substituted by one or more substituents selected from the group consisting of , oalkyl, trifluoromethyl, alkenyl, alkynyl, cycloalkyl, aryl, hetero-aryl, heterocyclalkoxy, aryloxy, alkoxycarbonyl and aryloxycarbonyl 
	with X3 which represents S, O or NRd and Rd which represents a hydrogen atom or a

	28.	Compounds (I) according to claim 6, wherein
		OR1 is of the phenoxy type and corresponds to one of the following structures (A2) or (A3):
		 	
    PNG
    media_image5.png
    155
    220
    media_image5.png
    Greyscale
 (A2), in which:
		T is -NH-C(O)-, —S-, —O-, —NH-, -N((C1-C20) alkyl)- or -N(C5-C24)aryl)-,
		Re is a hydrogen atom or an electron-withdrawing carbonaceous substituent, or Re is —CONRiRj, with Ri and Rj, identical or different, which represent a hydrogen atom, or an (C1-C4) alkyl group, or Re is —CF3, or a 2-oxazolyl, 2-thiazolyl, 2-imidazolyl, 2-benzo imidazolyl, 4-pyrimidinone-2-yl or quinazolinone-2-yl group,
		Rf is a hydrogen atom, a chlorine, bromine, iodine or fluorine atom, -OH, - NH2, -NRkRI, -NHRk or —ORk, with Rk and RI, identical or different, which each, independently, represent an (C1-C4) alkyl group,
		Or Re and Rf are bonded to each other to form a hydrocarbon chain comprising 4 or 5 members, saturated or unsaturated, substituted or non-substituted, possibly interrupted by one or more hetero-atoms selected from the group consisting of N, S and O,
		Rg is a hydrogen, Br, Cl, I or F atom,
		  
    PNG
    media_image6.png
    147
    145
    media_image6.png
    Greyscale
 (A3), in which:
	 	T’ is  -NH2,  -OH,  an  (C5-C24) aryl group,   an (C1-C4) alkyl group, -SH, -NHR’g, -OR’g, -NR’gRh’ or -SR’g, R’g and Rh’, identical or different, representing an (C1-C4) alkyl or aryl group,
		R'e is a hydrogen atom or an electron-withdrawing carbonaceous substituent, or R’e is —CONR’jR’k, with R’j and R’k, identical or different, which represent a hydrogen atom, or an (C1-C4) alkyl group, or R’e is —CF3, or a 2-oxazolyl, 2-thiazolyl, 2-imidazolyl, 2-benzo imidazolyl, 4-pyrimidinone-2-yl or quinazolinone-2-yl group,
		R’f is a hydrogen, chlorine, bromine, iodine or fluoride atom, -OH, -NH2, -NR’IR’m or —OR’I, with R’I and R’m, identical or different, which represent an (C1-C4) alkyl group,
		or R'e and Rf’ are bonded to each other to form a hydrocarbon chain comprising 4 or 5 members, saturated or unsaturated, substituted or non-substituted, possibly interrupted by one or more hetero-atoms selected from the group consisting of N, S and O.

The ‘-‘ and/or the ‘o’ that appear before the recitations in claims 14 and 26-27 have been deleted.
Claims 21-25 have been canceled.
	
	The amendment filed 15 March 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 4 and 20 have been canceled.
2. New claims 27-28 have been added.
3. Claims 1, 3, 5-6, 8 and 16 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102 and 103.
	Claim 26 is allowable. Claims 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (claim 1). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and IV, as set forth in the Office action mailed on 08/24/2020, is hereby withdrawn and claim 26 (Group IV) is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	The rejection of claims 1-19 under 35 USC 112(b) or 35 USC 112(pre-AIA ), second paragraph, has been overcome by amendments. The rejection of claim 20 has been rendered moot by cancelation.
	The rejection of claim 20 under 35 USC 112(d) or pre-AIA  35 USC 112, fourth paragraph, has been rendered moot by cancelation.
The rejection of Claim(s) 1 and 9-16 under 35 U.S.C. 102(a)(1) as being anticipated by Schuster et al (Organic & Biomolecular Chemistry 2010, 8, 1833-1842; published on the web on 17th February 2010; of record; cited in PTO-892 of 8/24/2020), and the rejection of Claim(s) 1 and 9-16 under 35 U.S.C. 102(a)(1) as being anticipated by Aerts et al (WO 2008/153394 A2)
have been withdrawn in view of the amendments and applicants remarks. The compounds taught by Schuster and Aerts have been excluded by the amendments. Schuster and Aerts do not anticipate the compounds of instant formula (I) as in amended claim 1. The rejection of claims 5, 8 and 16 have been rendered moot by cancelation.
	The rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Schuster et al (Organic & Biomolecular Chemistry 2010, 8, 1833-1842; published on the web on 17th February 2010) has been rendered moot by cancelation.
	Claims 1-3, 5-19 and 26-28 are pending in the case.
	Support is seen in the specification as originally filed for the claim amendments and new claims 27-28.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipate nor render obvious the compounds of instant formula (I) and the method of making the said compounds.
Therefore, pending claims 1-3, 5-19 and 26-28 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623